731 N.W.2d 775 (2007)
Gwendolyn ROBINSON, Personal Representative of the Estate of Machekia Robinson, Deceased; Personal Representative of the Estate of Rockell Johnson, Deceased; Personal Representative of the Estate of Taria Johnson, Deceased; and Next Friend to Da'Najah Franklin, a Minor, Plaintiff-Appellant,
v.
STATE of Michigan and Department of Corrections, Defendants-Appellees.
Docket No. 133136. COA No. 270781.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the November 7, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.